Scott, Judge,
delivered the opinion of the court.
1. Had the facts in this case been as they were represented by the appellant, and had they been found accordingly by the court, we see no reason for disturbing the judgment rendered below. The circumstances, as detailed in evidence, arc suchas forbid all idea of an adverse .possession of the slave in controversy by the appellant. It would be hard, if Evans’ humanity, in permitting a mother to retain her infant child, should be tortured into an abandonment of his claim of right; nor should his justice, in suffering the child, after she was capable of rendering some service, to remain with her mother, in remuneration for her care during its infancy, be turned to his disadvantage. There is no doubt of the general principle, that five years adverse possession of chattels will confer a title, but we are of opinion, that this rule has no application under the circumstances of the present case.
2. In my opinion, a negro, under our laws, cannot hold slaves. It is against their policy, and in its tendency is subversive of all the police laws for the government of slaves. The other judges concurring, the judgment will be affirmed.
Gamble and Ryland, Judges.
We do not concur in the opinion, that a free negro may not legally hold slaves.